HamiltoN, Judge,
delivered tbe following opinion:
Tbe facts in this case show that on April 17, 1916, one Adolfo Gierbolini filed a complaint in tbe local district court of Ponce against Juan Rodriguez for debt. On tbe same day property was attached and brought into court, and afterwards on June 22 the property was sold as perishable and tbe proceeds deposited in tbe local court. On May 31, 1917, judgment was rendered for tbe plaintiff. On June 25, 1917, creditors, including Amador Torres, filed a petition in the Federal court against Juan Rodriguez in involuntary bankruptcy, and on July 26 the said Rodriguez ivas adjudicated a bankrupt and order of reference made.
*261A petition was filed in tbis court on November 26, stating: that tbe money in tbe local court is tbe only asset of tbe bankrupt, and praying tbat proceedings be stayed in tbe local court.. Tbis is opposed upon tbe authority of Yumet v. Pilar Her-manos in tbis court, on tbe ground that tbe lien of an attachment is not disturbed by an adjudication in bankruptcy, even though tbe judgment be recovered within four months of tbe adjudication.
Of tbis principle there can be no doubt, but tbis point is not involved. Tbe question in the case at bar is, Who shall decide upon tbe validity and priority of tbe attachment lien? Suppose, for instance, that there was a mortgage or other lien upon tbe property prior to tbe attachment, it could not be contended tbat tbe proceeds of the attachment, must nevertheless be paid over to tbe attaching creditor. Or, if tbe attachment was defective, or fraudulent, or otherwise subject’ to attack, could this result be permitted. It is of course not intended to intimate that there was anything wrong with the attachment in this case, but merely to illustrate the principle that, while the attachment, if valid, gives a lien, it does not necessarily decidé the validity of the proceedings, and does not decide the priority of the lien. All liens must be presented and. classified by the court of bankruptcy; that is to say, for all ordinary 'purposes, the referee in bankruptcy. This was the course taken in this court in the Yumet Case, above cited.
It follows, therefore, that the motion staying proceedings must be granted, and all further steps must be taken before the referee at Ponce. It does not seem necessary for this court to appoint a receiver, as al'l steps necessary for preserving and *262distributing tbe property in ■ accordance with the liens and claims should be taken by the r'eferee.
The motion is granted.
It is so ordered.